Dissenting Opinion on Petition for Rehearing.
Reinhard, J.
Although I agreed with the original opinion in this case, I am persuaded, after a more careful examination of the question involved, that the jury were not authorized, from the evidence, to- find that there was a willful killing. The engineer may have been grossly negligent in running the train at *669such a high rate of speed, but proof of any intention on his part, either direct or constructive, to kill or run down the decedent, is wholly lacking, as I view the evidence.
Filed June 19, 1896.
For this reason I think a rehearing should be granted, and dissent from that portion of the principal opinion which holds that the evidence was sufficient to establish willfulness.